DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments, see pages 8-10, filed 28 June 2022, with respect to independent claims 1, 10, 17 and 19 have been fully considered and are persuasive.  The rejection of independent claims 1, 10, 17 and 19 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, prior art, taken alone or in combination, fails to teach or suggest the interconnection and the interrelationship wherein 15signal conversion circuitry [that] converts a first electrical signal to a 16corresponding first optical signal and couples the scalable- 17bandwidth optical connector to the module connector, as claimed in combination with the remaining limitations of independent claim 1. 
Regarding claim 10, prior art, taken alone or in combination, fails to teach or suggest the interconnection and the interrelationship wherein signal conversion circuitry [that] converts a first electrical signal to a corresponding first optical signal and couples the scalable- bandwidth optical connector to the module connector, as claimed in combination with the remaining limitations of independent claim 10.
Regarding claim 17, prior art, taken alone or in combination, fails to teach or suggest the interconnection and the interrelationship wherein 15signal conversion circuitry [that] converts a first electrical signal to a 16corresponding first optical signal and couples the scalable- 17bandwidth optical connector to the module connector, as claimed in combination with the remaining limitations of independent claim 17.
Regarding claim 19, prior art, taken alone or in combination, fails to teach or suggest the interconnection and the interrelationship wherein signal conversion circuitry [that] converts an electrical signal to a 15corresponding optical signal, 16and 17a plurality of signal lines coupled between the scalable-bandwidth 18electrical connector and the signal conversion circuitry, as claimed in combination with the remaining limitations of independent claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963. The examiner can normally be reached M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



16 July 2022